Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/21, 10/29/21, 6/7/22 is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 8/23/22 is acknowledged. However, no grounds for the traversal or any arguments are provided.  The requirement is still deemed proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the scope of the claim is undefined because an essential subject matter of the claimed intended inventive subject matter is not positively claimed. In particular, the recitation of "the flame element is configured to move […] not in response to a mechanical force" appears to be an attempt at excluding what the is not the intended invention instead of include what is. Examiner notes that a negative limitation renders the claim indefinite when it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent (see In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953)).
Applicant is respectfully further reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). 
Moreover, claim 5, being an attempt at claiming the details of the movement of claim 1, further convolutes the interpretation of this movement as it claims a fan to move the flame element. Examiner notes that a fan moving air to move the flame element is a mechanical force, and if instead this is a different source of movement than that of claim 1, then it is clear which movement is intended to be claimed, i.e. mechanical, not mechanical or both. Examiner notes that claim 5 may have been intended as part of the unelected scope, i.e. movement with fan of now withdrawn claims 11-20, and would have been withdrawn therewith. Clarification is kindly solicited. 
In claim 4, it is not clear what applicant intends by "the light emitted by the light source has a different color than at least a portion of the light emitted from the flame element" because, first, it is not clear what is a portion of the light emitted from the flame element, and second, there is no proper antecedence for the light emitted from the flame element. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONG (US 2014/0211499).
Regarding claim 1, FONG discloses a flameless candle (see FIG.s 1-19) comprising a candle body (such as 12 FIG. 3) including an inner region and an upper surface having an aperture (structurally evident); a light source (including 50 and 174 FIG. 13) configured to selectively emit a light by being energized and de-energized (operationally required); and a flame element (such as 30 FIG. 8, see FIG. 18) configured to receive the light, wherein the flame element along with the light source is configured to move with respect to the body (operationally evident, see ¶[0069-0074] and ¶[0079-0083] for details of the movement) and not in response to a mechanical force (see ¶[0080]), wherein a movement of the flame element and light source is along an up/down degree of freedom and at least one additional degree of freedom (see ¶[0057]), including at least one of pitch, roll or yaw; and wherein at least a portion of the flame element extends through the aperture in the upper surface when the light is emitted (operationally evident).
FONG teaches the movement of the light source relative to the base and a cap (flame shell) or movement of the cap and the light source relative to the base. 
FONG does not explicitly teach the movement of the cap relative to the base and the light source. However, this limitation is not claimed. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the flameless candle of FONG as structurally and functionally equivalent of the claimed apparatus. 
Furthermore, although FONG teaches the different limitations in different embodiments, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a desired workable combination, such that the motion of the flame element and light source is along at least two degrees of freedom in order to improve the illumination engagement in accordance to a preferred application of the assembly. 
Regarding claim 2, FONG further discloses the light source is surrounded by a sheath (see 174 FIG. 11).
Regarding claim 3, FONG further discloses the sheath surrounds only a part of the light source (structurally evident, FIG. 12).
Regarding claim 4, FONG further discloses the light emitted by the light source has a different color than at least a portion of the light emitted from the flame element (see ¶[0048] and [0090]).
Regarding claim 6, FONG discloses at least one first magnet (208 FIG. 13) and a second magnet (206 FIG. 13), wherein the second magnet is coupled to the flame element, and wherein the first magnet is configured to interact with the second magnet to cause the flame element to move (¶[0080]).
Regarding claim 7, FONG further discloses the at least one first magnet comprises an electromagnet (¶[0080]).
Regarding claim 8, FONG teaches the at least one second magnet is configured to move thereby causing the flame element to move (as shown in FIG.s 12 and 14).
FONG does not explicitly show the at least one first magnet is configured to move thereby causing the flame element to move.
Absent any structural details as to how this function is performed by the apparatus and how it relates to the structure of the apparatus, examiner notes it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the parts, such that the first magnet is a moving magnet to move the flame element, in order to achieve a desired structural modularity.
Regarding claim 9, FONG further discloses a shape of the flame element includes at least one feature including at least one of a ridge, rip, protrusion, or recess (¶[0086]), wherein the at least one feature is configured to distort the received light.
Regarding claim 10, FONG further discloses a bottom of the flame element has a maximum elevation which is less than an elevation of the upper surface of the candle body (evident of FIG.s 10, 12 and 16-18).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONG in view of THOMPSON (US 10215353).
Regarding claim 5, FONG does not explicitly show a fan configured to force air onto the flame element to cause the flame element to move.
THOMPSON teaches a fan (310 FIG. 3B) configured to force air onto a flame element (304 FIG. 3B) to cause the flame element to move.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a fan, such as taught by THOMPSON, with the flameless candle of FONG, in order to move the flame element in a desired fashion optimal for the application of the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875